DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/2/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 22-34 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn

The rejection of claims 29 and 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Drawings/Brief Description of the Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings are not clear what they represent as the specification does not provide any description of the Drownings. For example The Drawing is labeled as Fig. a1-g1 but the Brief Description recites Figure 1. Applicants’ in the response argue that A1-G1 is described in the Table 3 of the specification. The examiner suggests that the Brief Description of Drawing should be amended to reflect the Drawing to “Fig. 1.a-1g are described in the Table 3, or something like “Fig. 1a-1g: 1a. Microscopic suspension of A1, 1b. Microscopic suspension of B1 and like that. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Deghenghi et al. (IDS, US Pub. No. 2003/0044463) in view of Larsen et al. (IDS, WO 2008/071984) for the reasons of record and as described below.
Applicants argue that microcrystalline formation of insoluble microcrystalline teverelix is only observed for molar ratios of teverelix to TFA above 1:1.85 and therefore, the invention is drawn to a teverelix to TFA reconstitutable composition between 1:1 and 1:1.85. They argue that Deghenghi et al teaches the exact opposite. They argue that Deghenghi et al provide a composition that provides a fluid, milky microcrystalline suspension to avoid gel formation, whereas the instantly claimed invention is a reconstitutable composition having teverelix to TFA ratio above 1:1 and 
Applicant’s arguments have been fully considered but they are not persuasive because Deghenghi et al teach a lyophilized composition (obtained from freeze-dry of a composition of teverelix and TFA) that can be suspended in water or a buffer to have fluid, milky microcrystalline aqueous suspension paragraphs [0005-0006 and 0010]. Deghenghi et al teach that counter-ion (TFA) to teverelix is typically 1.6 mole: 1 mole or it can be 2 moles of TFA to 1 mole of teverelix. Claim 22 recites molar ratio of teverelix to TFA is 1:1 and below 1:1.85. Therefore, the composition of Deghenghi et al anticipates or at least obvious over the instantly claimed invention. Claim 23 requires that the ratio is of teverelix to TFA is below 1:1.6, whereas Deghenghi et al teach ratio of teverelix to TFA at least 1: 1.6 which is so close that one skill in the art would be able to recognize that Deghenghi et al starts ratio from 1: 1.6 and the instant invention is about to end at 1:1.6 (below). This is considered a routine optimization to achieve optimum results including a long-term stability of a composition at room temperature. Deghenghi et al prepared a composition using teverelix and TFA in a ratio of 1:1 to 1:3 and found that the ratio 1:1.6 is free flowing milky suspension but other ratios are in gel In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Because the ratio of teverelix and TFA which makes stable formulation and the prior art has disclosed a ratio of teverelix:TFA, one skilled in the art would routine optimized this to achieve a superior results, “it is not inventive to discover the optimum or workable ranges of teverelix: TFA by routine experimentation.” See M.P.E.P. § 2144.05, part II.A. (quoting In re Aller, 220 F.2d 454, 456, 105 U.S.P.Q. 233, 235 (C.C.P.A. 1955)). Once the Office has demonstrated that a variable is result-effective, it may conclude that modifying the value of that variable would have been prima facie obvious in the absence of evidence of criticality. See id. “Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.” M.P.E.P. § 2144.05, part III.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        2021